ACCEPTED
                                                                                             09-16-00495-CR
                                                                                  NINTH COURT OF APPEALS
                                                                                         BEAUMONT, TEXAS
                                                                                          12/12/2017 9:22 AM
                                                                                      CAROL ANNE HARLEY
                                                                                                      CLERK

                                NO. 09-16-00495-CR

GALEN DWAYNE BAUGUS                         §   IN THE COURT OF APPEALS
                                                                FILED IN FOR
                                                                  9th COURT OF APPEALS
                                            §                         BEAUMONT, TEXAS
V.                                          §   THE NINTH       DISTRICT     OF TEXAS,
                                                                  12/12/2017 9:22:06 AM
                                            §                       CAROL ANNE HARLEY
                                                                           Clerk
THE STATE OF TEXAS                          §   AT BEAUMONT, TEXAS
         ____________________________________________________

              STATE’S MOTION TO CONSIDER RECORD
                  IN CAUSE NUMBER 09-17-00012-CR
         ____________________________________________________

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW the State of Texas, by the undersigned assistant district

attorney, and moves the Court for an extension of time to file its appellate brief in the

above-captioned cases. The State would respectfully show the Court the following:

      1. On January 7, 2011, in trial court cause number 08-12-11826-CR, the

appellant pleaded guilty to committing sexual assault, and the trial court deferred a

finding of guilt and sentenced the appellant to community supervision for a period of

six years.

      2. On December 5, 2015, the trial court held a hearing on the State’s motion to

adjudicate guilt in trial court cause number 08-12-11826-CR. At the conclusion of

the hearing, the trial court adjudicated the appellant guilty and sentenced him to

confinement for twenty years. The appellant immediately filed a notice of appeal in



                                           1
that case. This Court assigned an appellate cause number of 09-17-00012-CR to

that case, and it remains pending in this Court as of the date of this filing.

      3. On December 9, 2016, in trial court cause number 14-07-08281-CR, a jury

convicted the appellant of aggravated sexual assault of a child and assessed his

punishment at imprisonment for life. This appeal followed.

      4. In the reporter’s record for the case at hand, the trial court specifically

references the record from the motion to adjudicate hearing in trial court cause

number 08-12-11826-CR and indicates that the court relied on its memory of some

of the testimony adduced during the adjudication hearing for purposes of making a

ruling in this case. That ruling forms a part of the basis for relief sought by the

appellant in this appeal.

      5. The reporter’s record for trial court cause number 08-12-11826-CR and

appellate court cause number 09-17-00012-CR has previously been filed in this

Court and is available for its review.




                                           2
      THEREFORE, the State requests that this Court incorporate the reporter’s

record from appellate court cause number 09-17-00012-CR as part of the record in

this appeal (appellate court cause number 09-17-00495-CR), and consider that

record for purposes of deciding the merits of the appellant’s points of error.

                                                     Respectfully submitted,

                                                     BRETT W. LIGON
                                                     District Attorney
                                                     Montgomery County, Texas


                                                     /s/ Brent Chapell
                                                     BRENT CHAPELL
                                                     Assistant District Attorney
                                                     Montgomery County, Texas
                                                     S.B.T. No. 24087284
                                                     207 W. Phillips, Second Floor
                                                     Conroe, Texas 77301
                                                     (936) 539-7800
                                                     E-mail:brent.chapell@mctx.org




                                          3
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion is being

sent by e-mail to Inger H. Chandler, attorney for the appellant, at

inger@ingerchandlerlaw.com, on the date of the filing of the original with the Clerk

of this Court.


                                                   /s/ Brent Chapell
                                                   BRENT CHAPELL
                                                   Assistant District Attorney
                                                   Montgomery County, Texas




                                         4